D. C. N. D. Tex. Application for partial stay, presented to Mr. Justice-Powell, and -by him referred to the Court, granted. It is ordered that the judgment be stayed to the extent that it prohibits the use of dual-box election procedure.. Stay order is to remain in effect pending -timely filing and disposition of an appeal in this Court. If the appeal is timely filed' this stay shall, remain in effect- pending issuance of judgment of "this Court.
The Chief Justice took no part in the consideration or decision of this application.-